Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (together with its exhibits, the “Agreement”) is
made by and among Ibis Technology Corporation (“Ibis”), Nissin Ion Equipment
Company, Ltd. (“Nissin”), Dr. Hilton Glavish, and Zimec Consulting, Inc. (d/b/a
Zimec, Inc.) (Dr. Hilton Glavish and Zimec Consulting, Inc. are herein
collectively referred to as “Zimec”), each individually a “Party” and
collectively the “Parties” to this Agreement.  The Appendices to this Agreement
are attached hereto for reference purposes only and are not part of this
Agreement.

 

WHEREAS, Zimec Consulting, Inc. (d/b/a Zimec, Inc.) is a Nevada corporation
formed in 1989 that is the successor to all the rights and obligations of
Zimec, Inc., a California corporation which was merged into Zimec
Consulting, Inc.;

 

WHEREAS, Nissin, Ibis and Zimec had previously entered into a series of
transactions wherein: a) [**]; b) Zimec subsequently exclusively licensed its
1-D rights to Ibis pursuant to the Zimec-Ibis 1-D Sublicense Agreement; and c)
Ibis thereafter non-exclusively licensed its 1-D rights to Nissin, [**] and
[**];

 

WHEREAS, Nissin and Ibis entered into the Option Exercise Agreement wherein Ibis
licensed the Wiggler Patents to Nissin, and Nissin licensed the Bias Scan
Patents to Ibis;

 

WHEREAS, Ibis and Zimec entered in the Zimec-Ibis Dual Field Cross-License
Agreement wherein Ibis licensed the Wiggler Patents to Zimec, and Zimec licensed
the Dual Field Patents to Ibis;

 

WHEREAS, the Parties wish to terminate the existing licenses to Nissin, Ibis and
Zimec, assign the Dual Field Patents and Wiggler Patents to Nissin and thereby
simplify ownership by vesting sole ownership of the 2-D patents, 1-D Patents,
Bias Scan Patents, Dual Field Patents and Wiggler Patents in Nissin;

 

WHEREAS, Nissin wishes to grant Ibis certain rights pursuant to the Simox and
Hydrogen License Agreement;

 

WHEREAS, [**]; and

 

WHEREAS, Ibis and Zimec wish to terminate and release certain rights and
obligations to each other pursuant to the Ibis-Zimec Termination and Release
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties, each intending to be legally bound, hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.  Effective Date

 

The effective date of this Agreement shall be October 30, 2008 (“Effective
Date”).

 

2.  Definitions

 

For the purposes of this Agreement: (i) the terms “hereof,” “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Exhibits)
and not to any particular provision of this Agreement, and Section and paragraph
references shall be to the Sections and paragraphs of this Agreement, unless
otherwise specified; and (ii) the word “including” and “include” and words of
similar import when used in this Agreement mean “including without limitation.” 
As used herein, the following terms will have the following meanings:

 

(a) Patent Rights

 

“1-D Patents” shall mean all patents and patent applications worldwide for
inventions disclosed in U.S. Patent Nos. 5,311,028, issued May 10, 1994,
entitled “System and Method for Producing Oscillating Magnetic Fields in Working
Gaps Useful for Irradiating a Surface with Atomic and Molecular Ions”;
5,393,984, issued Feb. 28, 1995, entitled “Magnetic Deflection System for Ion
Beam Implanters”; and 5,483,077, issued January 9, 1996, entitled “System and
Method for Magnetic Scanning, Accelerating, and Implanting of an Ion Beam”,
including all U.S. and foreign patents and any patent applications identified on
Exhibit 1.

 

“Bias Scan Patents” shall mean all patents and patent applications worldwide for
inventions disclosed in U.S. Patent 5,438,203, issued August 1, 1995, entitled
“System and Method for Unipolar Magnetic Scanning of Heavy Ion Beams”, including
all U.S. and foreign patents and any patent applications identified on
Exhibit 2.

 

“Dual Field Patents” shall mean all patents and patent applications worldwide
for inventions disclosed in U.S. Patent 5,672,879, issued September 30, 1997,
entitled “System and Method for Producing Superimposed Static and Time-Varying
Magnetic Fields”, including all U.S. and foreign patents and any patent
applications identified on Exhibit 3.

 

“Wiggler Patents” shall mean all patents and patent applications worldwide for
inventions disclosed in U.S. Patent 5,481,116, issued January 2, 1996, entitled
“Magnetic System and Method for Uniformly Scanning Heavy Ion Beams”, including
all U.S. and foreign patents and any patent applications identified on
Exhibit 4.

 

(b)  Zimec-Nissin Agreements

 

[**];

 

(c) Zimec-Ibis Agreements

 

2

--------------------------------------------------------------------------------


 

“Zimec-Ibis 1-D Master Agreement” shall mean the “Master Agreement”, effective
as of August 7, 1992, between Dr. Hilton Glavish (acting for himself and on
behalf of Zimec, Inc.) and Ibis Technology Corporation, executed by both parties
on 12/21/1993, Appendix 11;

 

“Zimec-Ibis 1-D Sublicense Agreement” shall mean  the “Sublicense Agreement”
attached as Exhibit A to “Master Agreement”, between Dr. Hilton Glavish (acting
for himself and on behalf of Zimec, Inc.) and Ibis Technology Corporation,
executed by both parties on 12/21/1993 and re-executed by them on  3/9/1995,
Appendix 12;

 

“Zimec-Ibis Dual Field Master Agreement” shall mean the “Master Agreement-Zero
Field Correction”, effective as of August 7, 1994, between Hilton Glavish
(acting for himself and Zimec, Inc.) and Ibis Technology Corporation, executed
by Dr. Glavish on 05-14-1997 and on behalf of Ibis on 5-1-1997, Appendix 13;
and,

 

“Zimec-Ibis Dual Field Cross-License Agreement” shall mean the “Cross License
Agreement” attached as Exhibit A to Master Agreement-Zero Field Correction,
effective  as of August 7, 1994, between Dr. Hilton Glavish (acting for himself
and on behalf of Zimec, Inc.) and Ibis Technology Corporation, executed  by
Dr. Glavish on 05/14/1997 and on behalf of Ibis on 5/1/1997, Appendix 14.

 

(d) Ibis-granted third party 1-D Sub-licenses

 

[**]; and

 

(e) Nissin-Ibis Agreements

 

“1-D License to Nissin” shall mean the “License Option Agreement” effective 3rd
day of June, 1994 between Nissin Electric Co., Ltd and Ibis Technology
Corporation, executed on behalf of Nissin Electric on 6-15-1994 and on behalf of
Ibis on 6-3-1994, recently assigned by Nissin Electric to Nissin Ion, Appendix
17.

 

“Option Exercise Agreement” shall mean the “Agreement” between Nissin Electric
Co., Ltd. and Ibis Technology Corporation, effective September 1, 1994, Appendix
18.

 

(f) Consulting Agreements

 

[**]

 

“Zimec-Ibis 1-D High Current Oxygen Machine Consulting Agreement” shall mean the
“Consulting Agreement” made 13 November, 1989 between Ibis Technology Corp. and
Zimec, Inc, Appendix 10B.

 

[**]

 

3

--------------------------------------------------------------------------------


 

“Affiliate(s)” of a Party means a company or other legal entity, which now or
hereafter controls, is controlled by, or is under common control with a Party. 
Control shall mean either direct or indirect ownership or control of: (a) more
than fifty percent (50%) of the outstanding shares or other securities entitled
to vote for election of directors (or other managing authority); or (b) more
than fifty percent (50%) of the equity interest of a company or other legal
entity, but only as long as such control or ownership exists.

 

“Claim” means any assertion of right whatsoever (including all debts, promises,
damages, equitable claims and judgments), liquidated or unliquidated, fixed or
contingent, direct or indirect, or imputed.

 

“Encumbrance” means any charge or interest relating to or arising out of any
condition, equitable interest, lien, license, covenant not to sue, option,
pledge, security interest, mortgage, right of first offer or first refusal,
buy/sell agreement and any other restriction or covenant with respect to, or
condition governing the use, construction, transfer, receipt of income or
exercise of any other attribute of legal or equitable ownership.

 

“Hydrogen Separation Field” means the field of  use for the production of
Hydrogen Wafers using high energy, high current ion implantation machines.

 

“Hydrogen Wafer” means a wafer in which a buried layer of hydrogen has been
created in a semiconductor substrate by implantation of hydrogen ions, which
enables fracture at the  buried layer of hydrogen to promote separation of the
outer layer of the semiconductor substrate from the remaining body of the
substrate.

 

“Know-How” means, to the extent they exist, ideas, concepts, inventions,
know-how, trade secrets, technical knowledge, discoveries, developments,
innovations, improvements, processes, methods, data, formulas, information,
research and development, compositions, techniques, and designs regardless of
whether or not protected or entitled to protection under the patent, copyright
or other laws of any jurisdiction.

 

“Losses” means any losses, claims, damages and liabilities (including without
limitation interest, penalties and reasonable attorneys’ fees).

 

“Sellers” are Ibis and Zimec.

 

3.  Purchase

 

Section 3.1.  Purchased Assets.  In reliance on the representations, warranties,
and agreements contained herein, Sellers shall, and hereby do, sell, assign,
transfer and deliver to the Nissin, and Nissin shall, and hereby does, purchase
and accept from the Sellers, all of the rights, title and interests in and to
the following assets, properties and rights, free and clear of all Claims and
Encumbrances other than set forth herein (collectively, the “Purchased Assets”):

 

(a)                                 Patents.  The inventions disclosed in the
1-D Patents, Bias Scan Patents, Dual Field Patents and Wiggler Patents,
including the patents and patent applications

 

4

--------------------------------------------------------------------------------


 

identified on Exhibits 1-4 attached hereto, including any subsequent
applications and all divisions, extensions, renewals, substitutes,
reexaminations, reissues, continuations, continuations-in-part and foreign
counterparts thereof (collectively, the “Purchased Patents”);

 

(b)                                Know-How.  The Know-How related to the
inventions disclosed in the Purchased Patents including any Know-How related to
Hydrogen Wafers and the Hydrogen Separation Field;

 

(c)                                 Contracts.  All of Ibis’s rights and
benefits under the Zimec-Ibis 1-D High Current Oxygen Machine Consulting
Agreement related to Proprietary Information (as defined therein);

 

(d)                                Title and the right to sue and recover
damages for any past, present and future infringements of the Purchased Patents;
and

 

(e)                                 Proceeds.  The right to receive any
royalties or other payments made by the licensees under the [**]

 

(f)

 

Section 3.2.  No Assumption of Liabilities.  Nissin is only purchasing the
Purchased Assets and Nissin will not assume or be liable for any liabilities or
obligations of any kind whatsoever of Sellers.  All such liabilities and
obligations of the Sellers shall be retained by and remain obligations of
Sellers including any obligations to [**]and [**].  Sellers will retain no
rights whatsoever in or to the Purchased Assets other than the licenses
explicitly provided in the Simox and Hydrogen License Agreement.

 

Section 3.3.  Purchase Price.  The purchase price for the Purchased Assets shall
be [**], to be paid by Nissin to Sellers by sending a portion of purchase price
equal to one million one hundred fifty five thousand nine hundred and eighteen
dollars and 48 cents ($1,155,918.48) by check or wire transfer to Ibis and by
sending the remaining portion of the purchase price [**] by check or wire
transfer to Zimec.

 

Section 3.4  Covenant in Support of Assignment.  To the extent the Sellers
cannot transfer and assign any of the Purchased Assets to Nissin for any reason,
then the Sellers will, and will cause their Affiliates to, assign and transfer
such Purchased Assets to Nissin at the first opportunity to do so.  To the
extent that any of the Sellers’ rights, title or interests in any Purchased
Assets cannot be assigned and transferred by the Sellers to Nissin, then the
Sellers hereby grant to the Nissin and its Affiliates, an irrevocable,
perpetual, worldwide, exclusive license under such rights, title and interests
in any Purchased Assets, with the right to sublicense through multiple tiers, to
make, have made, use, sell, offer to sell, import and export products, product
systems and processes and to reproduce, distribute, modify, enforce and
otherwise exploit such rights, title and interests in any Purchased Asset in any
manner for any purpose.

 

Section 3.5  License for [**].  The Parties acknowledge that rights under
certain Purchased Patents have been previously non-exclusively licensed pursuant
to the [**], that Ibis

 

5

--------------------------------------------------------------------------------


 

has given the notices (copies attached at Appendix 19) of this transaction
required by these licenses and that these licenses remain in effect.

 

4.  Closing

 

Section 4.1.  Closing.  The closing (the “Closing”) for the purchase and sale of
the Purchased Assets shall take place simultaneously at the offices of counsel
for the Parties by fax with original documents to be provided promptly
thereafter.

 

Section 4.2. Deliveries by Sellers.  At the Closing, Sellers shall deliver to
Nissin the following items, the delivery of which shall be a condition to
Nissin’s obligation to consummate the transactions contemplated herein:

 

(a)                                 the Purchased Assets; and

 

(b)                                duly executed copies of this Agreement and
the following Exhibits:

(i) Simox and Hydrogen License Agreement

(ii) [**]

(iii) Ibis-Zimec Termination and Release Agreement

(iv) three Patent Assignment Agreements;

 

(c)                                 and Sellers shall have taken all steps
necessary to put Nissin in custody, possession and control of any and all
embodiments of the Know-How in Sellers’ possession or control.

 

Section 4.3.                                Deliveries by Nissin.  At the
Closing, Nissin shall deliver to Sellers the following items, the delivery of
which shall be a condition to Seller’s obligation to close the transactions
contemplated herein:

 

(a)                                 payment of the purchase price according to
Section 3.3;

 

(b)                                duly executed copies of this Agreement and
the following Exhibits:

(i) Simox and Hydrogen License Agreement

(ii) [**].

 

Section 4.4.                                Simultaneous Closing.  All actions
taken at the Closing shall be deemed to be performed simultaneously.  The
Parties shall deliver such additional documents and take such additional actions
as may be reasonably necessary to complete the transactions contemplated hereby.

 

5.                                      Prior Agreements

 

5.1                               Terminated Agreements.  Subject to the terms
and conditions hereof, the Parties agree to terminate the following agreements
as of the Effective Date, acknowledge that they have

 

6

--------------------------------------------------------------------------------


 

fully performed and satisfied their obligations (including any payment
obligations, including, but not limited to, any payment obligations indicated in
any Ibis invoice (e.g., invoice no. 3564) issued or dated on or before the
Effective Date), and release each other from any remaining obligations
thereunder, whether due, pending, or arising in the future, to any other Party
and their Affiliates (including predecessors and successors):

 

Zimec-Ibis 1-D Master Agreement

Zimec-Ibis 1-D Sublicense Agreement

1-D License to Nissin

Option Exercise Agreement

Zimec-Ibis Dual Field Master Agreement

Zimec-Ibis Dual Field Cross-License Agreement

 

5.2                               Satisfaction of Zimec-Ibis Consulting
Agreement.

 

Zimec acknowledges that Ibis has paid-in-full all payment obligations under the
following agreement and that no future payments will become due under the
following agreement and Ibis acknowledges that, subject to the continuing
obligations with respect to Proprietary Information, that Zimec has discharged
all of its obligations to provide consulting services under the following
agreement:

 

Zimec-Ibis 1-D High Current Oxygen Machine Consulting Agreement

 

5.3  Release.  Based on the consideration provided in this Agreement, the
Parties, on behalf of themselves, and their predecessors in interest,
Affiliates, attorneys, employees, officers, directors, successors, and assigns
do hereby fully and forever release, acquit, and discharge each other, and their
predecessors in interest, parent corporations, Affiliates, officers, customers,
attorneys, employees and directors from any and all Losses arising from any
known and unknown Claims arising at any time, before or after the Effective
Date, with respect or related to any acts or omissions related to the agreements
listed in Sections 5.1 and 5.2 occurring prior to the Effective Date.

 

5.4  Covenant.  Effective as of the Closing, the Sellers hereby irrevocably and
perpetually covenant and warrant that the Sellers shall not, and shall cause
their Affiliates, successors, and assigns not to, sue or commence any action
against Nissin or its Affiliates or their customers for past or future
infringement or misappropriation of any the Purchased Patents anywhere in the
world for making, having made, using, selling, offering to sell, importing, or
exporting of products or services or practicing methods covered by the Purchased
Patents.

 

6.  Further Assurances.  The Parties shall deliver such additional documents and
take such additional actions as may be reasonably necessary to complete the
transactions contemplated hereby.  Sellers agree to execute such further
documents as Nissin may reasonably request to effectuate the transfer and to
record transfer of title in the properties identified in Section 3.  Ibis hereby
grants Nissin a power-of-attorney for the sole purpose of executing confirmatory
assignments and recording assignments, with the appropriate patent offices, for
the Purchased Patents from Ibis to Nissin.

 

7

--------------------------------------------------------------------------------


 

7.  Ongoing Obligations.  After the Effective Date of the Agreement, no Party
will have any obligation to prosecute or pay maintenance, annuity or other fees
for any of the patents included in the Purchased Patents or take any enforcement
action in respect thereof.

 

8.  Obligations of Zimec.  [**]

 

9.  [**]

 

10.          Representations and Warranties

 

The Parties represent and warrant that:

 

Section 10.1  Organization, Power and Standing.  Nissin, Ibis and Zimec
Consulting, Inc. are duly organized, validly existing and in good standing, each
having all requisite corporate power and authority to own its properties and to
conduct its business as and where its business is now conducted.  Zimec
Consulting, Inc. is the successor to Zimec, Inc. (Zimec, Inc. was merged into
Zimec Consulting, Inc.).

 

Section 10.2  Power and Authority Relative to Sale of Purchased Assets.  The
Parties have full corporate power and authority and have taken all required
corporate action necessary to permit each to execute and deliver and to carry
out the terms of this Agreement and all other documents or instruments required
or contemplated hereby and none of such actions will violate any law, rule,
regulation, statute or ordinance applicable to the Parties, violate any
provisions of  any Party’s Certificate of Incorporation or By-Laws, each as
amended, or result in any breach of, or default under, any agreement,
instrument, order or judgment to which any Party is a party or by which any of
its assets may be bound.

 

Section 10.3  Valid and Binding Obligation.  This Agreement constitutes, and
each other instrument or agreement to be executed and delivered by the Parties
in accordance herewith will constitute, the valid and legally binding obligation
of the respective Party enforceable against the Parties in accordance with their
respective terms.  The Parties will comply with and not breach any of their
obligations under this Agreement and the other agreements delivered at Closing
pursuant to Sections 4.2 and 4.3.  Ibis will obtain representation and warranty
insurance to cover any claims, liabilities, indemnity obligations, or other
damages arising out of or related to this Agreement as set forth in
Section 12.13 of this Agreement.

 

Section 10.4  Title to Assets.  As of Closing, Nissin will receive free and
clear of any Claims and Encumbrances, sole, exclusive, valid and marketable
title to the Purchased Patents, subject only to the licenses contained in the
Simox and Hydrogen License Agreement and the [**] and the [**].  Other than with
respect to the Purchased Patents that have been prosecuted and maintained by
Nissin prior to the Effective Date, none of the other Purchased Patents are
expired or have been abandoned and all of the necessary registration,
maintenance and renewal fees in connection therewith have been timely made and
all necessary documents and certificates in connection therewith have been filed
with the relevant authority in the United States or a foreign jurisdiction, as
the case may be, for the purpose of maintaining the registrations or

 

8

--------------------------------------------------------------------------------


 

applications for registration of such patent rights.  The consummation of this
Agreement will not alter, impair or extinguish any of the Purchased Assets.

 

Section 10.5  Pending or Threatened Litigation.  There is no pending or, to any
Party’s  knowledge, threatened action, suit, investigation or proceeding
relating to the Purchased Assets that would either affect the ability of any
Party to consummate the transactions contemplated herein or impair or affect
title to the Purchased Assets.

 

Section 10.6  Consents.  No consent, authorization, order or approval of any
third party or governmental authority is required in connection with the
transfer, assignment or conveyance by Sellers of any of the Purchased Assets. 
Except as provided by in Section 9, there are no royalties or other
consideration required to be paid by Nissin for the use of any of the Purchased
Patents.

 

Section 10.7  Disclaimer.  Without limitation, the Parties disclaim any warranty
that the Purchased Patents hereunder comprise all the rights and licenses
necessary or desirable to practice, develop, make, sell, offer to sell or use
any products and methods licensed hereunder.

 

11.          Indemnification

 

Section 11.1  Indemnification of Nissin by Sellers.   Each Seller agrees to
indemnify, defend and hold Nissin harmless from and against any and all Losses
that Nissin or its officers, directors, employees or Affiliates may suffer,
sustain, incur or become subject to arising out of or relating or due to the
breach of any express representation, warranty or obligation by such Seller
contained in this Agreement or The Simox and Hydrogen License Agreement for
which such Seller is given written notice within twelve (12) months of the
Effective Date.

 

Section 11.2  Indemnification of Sellers by Nissin.  Nissin agrees to indemnify,
defend and hold Sellers harmless from and against any and all Losses that
Sellers or their officers, directors, employees or Affiliates may suffer,
sustain, incur or become subject to arising out of or relating or due to the
breach of any express representation, warranty or obligation of Nissin contained
in this Agreement or The Simox and Hydrogen License Agreement for which Nissin
is given written notice within twelve (12) months of the Effective Date.

 

Section 11.3  Procedure for Indemnification.  Any Party (the “Indemnified
Party”) making a claim for indemnification hereunder shall notify the applicable
other Party and/or its insurance carrier (the “Indemnifying Party”) of the claim
in writing, describing the claim, the amount thereof, and the basis therefor. 
The Indemnifying Party shall respond to each such claim within thirty (30) days
of receipt of such notice.  If such demand is based on a claim by a third party,
the Indemnifying Party shall have the right to assume control of the defense
thereof, including, at its own expense, employment of counsel reasonably
satisfactory to the Indemnified Party, and, in connection therewith, the
Indemnified Party shall reasonably cooperate to make available to the
Indemnifying Party all pertinent information under its control.  No settlement
may be made by any Indemnifying Party without the consent of the Indemnified
Party, unless such settlement only requires the payment of money damages and
such amounts are paid in full by the Indemnifying Party and the Indemnified
Party is released from all claims of the relevant

 

9

--------------------------------------------------------------------------------


 

third party or parties.  The Indemnified Party may, at its own expense,
participate in any proceeding relating to any such claims as to which the
Indemnifying Party has assumed control pursuant to this Agreement.

 

12.          Miscellaneous

 

Section 12.1  Entire Agreement. This Agreement is the entire contract between
the Parties with respect to the subject matter hereof, and supersedes any prior
oral or written agreements or understandings between the Parties. This Agreement
may not be modified except pursuant to a written instrument signed by all
Parties.

 

Section 12.2  Construction.  The language used in this Agreement will be deemed
to be the language chosen by the Parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any Party.

 

Section 12.3  No Waiver.  No waiver or failure to insist upon strict compliance
with any obligation, covenant, agreement or condition of the Agreement shall
operate as a waiver of, or an estoppel with respect to any subsequent or other
failure.  No waiver of any term or provision hereof shall be effective unless in
writing signed by the Party waiving such term or provision.

 

Section 12.4  Severability. In case any provision of this Agreement shall be
declared invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.  For any such provision, the Parties shall attempt in good
faith to negotiate a substitute valid and enforceable provision(s) while
preserving to the fullest extent possible the intent and agreements of the
Parties set forth herein.

 

Section 12.5  Assignment.  This Agreement and any of a Party’s duties or
obligations hereunder shall not be assignable or transferable by such Party
without the express prior written consent of the other Parties, except to a
single purchaser or successor in ownership of substantially all of a Party’s
assets related to the subject matter of this Agreement (e.g., the single
purchaser or successor in ownership that may emerge as a bankruptcy action,
including but not limited to any reorganized debtor).  Any assignment or
transfer in violation of this section shall be void.  Subject to this paragraph,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the Parties and their respective successors and permitted assigns.

 

All of the rights granted under this Agreement shall be deemed fully retained by
and vested as rights to intellectual property protected under Section 365(n) of
the United States Bankruptcy Code (and similar laws in other jurisdictions)
(“Section 365(n)”); and the applicable entity shall have all of the rights
afforded to non-debtor licensees under Section 365(n).  A material consideration
for the Parties entering into this Agreement is the acknowledgement that this
Agreement may not be assigned (other than as provided by this Section),
transferred or rejected by a Party or its bankruptcy trustee(s).

 

Section 12.6  Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the United States of America and the
Commonwealth of Massachusetts without regard to conflicts of law provisions
thereof, and the parties hereby

 

10

--------------------------------------------------------------------------------


 

submit to the exclusive jurisdiction over such disputes in the state and federal
courts of the Commonwealth of Massachusetts and waive any objection to the
propriety or convenience of venue in such courts.

 

Section 12.7  Counterparts. This Agreement may be executed manually or by
facsimile transmission signature in any number of counterparts. Each of such
counterparts shall for all purposes be deemed an original, and all such
counterparts shall together constitute but one and the same instrument.

 

Section 12.8  Expenses.  Each Party shall bear the expenses incurred by it
relating to the transactions contemplated by this Agreement, including without
limitation fees and expenses of counsel.

 

Section 12.9 Notices.  All notices to a Party hereto shall be in writing and
delivered in person or by courier, with receipt showing acceptance signature, to
such Party at its address set forth below with copies delivered as specified (or
such other address as a Party may from time to time designate in writing to the
other Parties):

 

If to Nissin:

 

Nissin Ion Equipment Co., Ltd.

575 Kuze Tonoshiro-cho

Minami-ku, Kyoto

601-8205, Japan

Attn: President

 

with a copy to:

 

Ropes & Gray LLP

Yusen Building 2F

3-2, Marunouchi 2-chome

Chiyoda-ku, Tokyo

100-0005 Japan

Attn: Hiroyuki Hagiwara

 

If to Ibis:

 

Ibis Technology Corporation

32 Cherry Hill Drive

Danvers, MA 01923

Attn: President

 

with a copy to:

 

Choate Hall & Stewart

Two International Place

 

11

--------------------------------------------------------------------------------


 

Boston, MA 02110

Attn: Lawrence H. Gennari

 

If to Zimec:

 

Zimec Consulting, Inc

5485 Reno Corporate Dr., Ste. 600

Reno, NV 89511-2250

Attn: Hilton Glavish

 

with a copy to:

 

Fish & Richardson

225 Franklin St.

Boston, MA  02110

Attn:  John N. Williams

 

Notice shall be deemed given upon receipt.

 

Section 12.10  Confidentiality.  No party shall reveal or disclose any of the
terms and conditions of this Agreement to any non-party to this Agreement except
under the following conditions:

 

(1)           with the prior written consent of the other Parties;

 

(2)                                  in response to a requirement from any
governmental body or court that has jurisdiction to request production of such
information, whereby the recipient of this Agreement so produced shall  protect
the confidentiality of the information produced to the maximum extent allowed
under applicable law;

 

(3)                                  as otherwise required by law or legal
process, whereby the recipient of this Agreement so produced agrees to protect
the confidentiality of the information produced; or

 

(4)                                  to legal counselors, financial auditors and
other similar professionals representing a Party or representing third parties
(and to the third Parties, themselves) in the event of a merger or an
acquisition of all or substantially all of the assets of  a Party or its
Affiliates that relate to the subject matter of this Agreement, whereby the
recipient of this Agreement agrees to protect the confidentiality of the
information produced.

 

Should a Party be required to file this Agreement (or any ancillary agreement
delivered at Closing) with a securities regulatory body, the Party will seek to
obtain confidential treatment of mutually agreed portions of
agreement(s) filed.  Notwithstanding the foregoing, the Parties may disclose the
general existence of the ownership interests and licenses granted hereunder to
their customers and suppliers, as a Party’s business so requires.

 

12

--------------------------------------------------------------------------------


 

Section 12.11 No Joint Liability.  The obligations of Nissin, Ibis and Zimec are
several, not joint, such that no such Party shall be liable or responsible in
any manner with respect to the breach of this Agreement by any other such Party.

 

Section 12.12  Limitation of Liability.  Except for claims of fraud or
indemnification, in no event shall any Party to this Agreement, nor its
officers, employees, directors, shareholders, or agents, be liable for any
punitive damages.  In no event shall each Seller, nor its respective officers,
employees, directors, shareholders, or agents, individually or in the aggregate,
be liable for damages in excess of the amount actually paid to such Seller
hereunder.  Any notice for indemnification under Section 11.3 or any other
notice related to money damages must be made within twelve (12) months of the
Effective Date.

 

Section 12.13 Insurance.  Ibis shall maintain an insurance policy for twelve
(12) months following the Effective Date of the Agreement with a reputable
insurer and such insurance policy must be valid and enforceable for an insured
amount of not less than the actual amount paid to Ibis hereunder to cover any
claims, liabilities, indemnity obligations, or other damages arising out of or
related to this Agreement, The Simox and Hydrogen License Agreement, and the
Purchased Assets.  Nissin will be endorsed by the carrier as a loss payee
pursuant to a loss payee endorsement under such policy and subrogation against
any insurance Nissin may have will be waived by the carrier.  Copies of the
insurance policy obtained under this paragraph shall be provided to and be
reasonably acceptable to Nissin.

 

13

--------------------------------------------------------------------------------


 

Intending to be bound thereby, the Parties have caused their duly authorized
representatives to execute this Agreement.

 

 

Ibis Technology Corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Nissin Ion Equipment Company, Ltd.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Zimec Consulting, Inc. (d/b/a Zimec, Inc.)

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Dr. Hilton Glavish

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBITS AND APPENDICES TO ASSET PURCHASE AGREEMENT

 

EXHIBITS

 

Tab 1   1-D  Patents

 

Tab 2   Bias Scan Patents

 

Tab 3   Dual Field Patents

 

Tab 4   Wiggler Patents

 

Tab 5   Simox and Hydrogen License Agreement

 

Tab 6   [**]

 

Tab 7   Three Patent Assignment Agreements

 

Tab 8   The Ibis-Zimec Termination and Release Agreement

 

APPENDICES

 

Tab 9   [**]

 

Tab 10A  [**]

 

Tab 10B   Zimec-Ibis 1-D High Current Oxygen Machine Consulting Agreement

 

“Consulting Agreement” made 13 November, 1989 between Ibis Technology Corp. and
Zimec, Inc., Appendix 10B.

 

Tab 10C   [**]

 

Tab 11   Zimec-Ibis 1-D Master Agreement

 

“Master Agreement”, effective as of August 7, 1992, between Dr. Hilton Glavish
(acting for himself and on behalf of Zimec, Inc.) and Ibis Technology
Corporation, executed by both parties on 12/21/1993, Appendix 11.

 

Tab 12   Zimec-Ibis 1-D Sublicense Agreement

 

“Sublicense Agreement” attached as Exhibit A to “Master Agreement”, between
Dr. Hilton Glavish (acting for himself and on behalf of Zimec, Inc.) and Ibis
Technology Corporation, executed by both parties on 12/21/1993 and re-executed
by them on 3/9/1995, Appendix 12.

 

Tab 13   Zimec-Ibis Dual Field Master Agreement

 

15

--------------------------------------------------------------------------------


 

“Master Agreement-Zero Field Correction”, effective as of August 7, 1994,
between Hilton Glavish (acting for himself and Zimec, Inc.) and Ibis Technology
Corporation, executed by Dr. Glavish on 05-14-1997 and on behalf of Ibis on
5-1-1997, Appendix 13.

 

Tab 14   Zimec-Ibis Dual Field Cross-License Agreement

 

“Cross License Agreement” attached as Exhibit A to Master Agreement-Zero Field
Correction, effective as of August 7, 1994, between Dr. Hilton Glavish (acting
for himself and on behalf of Zimec, Inc.) and Ibis Technology Corporation,
executed by Dr. Glavish on 05/14/1997 and on behalf of Ibis on 5/1/1997,
Appendix 14.

 

Tab 15   [**]

 

Tab 16   [**]

 

Tab 17   1-D License to Nissin

 

“License Option Agreement” effective 3rd day of June, 1994  between Nissin
Electric Co., Ltd and Ibis Technology Corporation, executed on behalf of Nissin
Electric on 6-15-1994 and on behalf of Ibis on 6-3-1994, recently assigned by
Nissin Electric to Nissin Ion, Appendix 17.

 

Tab 18   Option Exercise Agreement

 

“Agreement” between Nissin Electric Co., Ltd. and Ibis Technology Corporation,
effective September 1, 1994, Appendix 18.

 

Tab 19   [**]

 

16

--------------------------------------------------------------------------------